DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.	Regarding claim 1, applicant amends the claim to now read a first contact extending through the stacked body and asserts Ishihara does not teach this new limitation since D0 doesn’t extend through he stacked body.  However, an updated rejection using CP4 as the first contact discloses this new limitation as shown below.	Similarly, an updated rejection is used to teach the new limitations of amended claim 10.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 17, 2020. It is noted, however, that applicant has not filed a certified copy of the JP 2020-005851 application as required by 37 CFR 1.55.
Status of the Claims
Claims 17-19 are newly added.  No new matter. Claims 1-19 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 2018/0277477).
Claim 1, Ishihara discloses (see annotated Fig. 1A below and Fig. 1B) a semiconductor storage device, comprising: 		a memory cell array (MCA) including a stacked body (WL/insulating film not shown, Para [0018]) having a plurality of insulating layers (interlayer insulating film not shown, para [0018], hereinafter “ins”) and a plurality of conductive layers (WL, word lines, Para [0018]) are alternately stacked (WL alternately stacked with ins) in a first direction (vertical Z-direction), the memory cell array (MCA) including a cell area (MCR, memory cell region, Para [0019]) that includes a plurality of memory cells (MCR has plurality of memory cells MCs, Para [0019]) and a contact area (HUR/contact, lead out-region, Para [0019]) provided adjacent the cell area (HUR/contact is adjacent MCR) in a second direction (lateral X-direction) crossing the first direction (X-direction crosses Z-direction); 	a circuit (DC, circuit, Para [0016]) provided below the memory cell array (DC is below MCA); 	a source layer (30, semiconductor layer part of source line, Para [0017]) provided between the memory cell array and the circuit (30 is between MCA and DC); 	a first contact (CP4, contact plugs, Para [0024]) provided in the contact area (CP4 is in HUR), and coupled to the circuit by extending along the first direction (CP4 extends through the stacked body (D0 is coupled to portions of DC by extending along Z-direction); 	a second contact (V1/40/CP5, contact plugs/semiconductor pillars, Para [0020], [0024]) provided over the cell area and the contact area (V1/40/CP5 are over MCR/HUR), and coupled to the source layer by extending in the first and second directions (CP5 is coupled to 30 by extending in Z and X-directions); 	a first wiring (D1, wire, Para [0016]) extending (D1 extends in Y-direction as shown in Fig. 1B) in a third direction (Y-direction) crossing the first and second directions (Y crosses X and Z-directions);	a second wiring (M1, wires, Para [0018])) provided above the second contact (M1 is above V1/40/CP5), extending in the second direction (M1 extends in X-direction) along the second contact in the contact area (M1 extends along CP5 in HUR), and connected to the first wiring (M1 is connected to D1 through GL/WL/CP1/D2); and 	a plurality of third contacts (GL, gate wiring line, Para [0018]) provided between the second wiring and the second contact (GL is between M1 and V1/CP5). 
    PNG
    media_image1.png
    731
    834
    media_image1.png
    Greyscale

	Claim 2, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, further comprising:	a plurality of fourth contacts (D2, wire, Para [0022]) provided in an intersecting area of the first wiring and the second contact (D2 is in an intersection area of D1 and V1/40/CP5), and connecting the first wiring and the second contact (D2 connects D1 and CP5 through CP1 And WL1).	Claim 5, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein 	the second contact (V1/40/CP5) extends through the stacked body to the source layer over the cell area and the contact area (40 extends through WL/ins to 30 over MCR and CP5 extends through WL/ins to 30 over HUR), and includes an insulating film (40 has insulating film 50 shown in Fig. 1B, CP5 has outside insulating film 50 similar to V1 which is labeled in Fig. 1B, Para [0026], hereinafter “film”)  and a conductor (40 is used to connect to word lines and is conductive, Para [0020], CP5 labeled element is conductor to function as plug, hereinafter “con”), the insulating film surrounding the conductor (50 surrounds 40 and film surrounds con).	Claim 7, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein the second wiring (M1) connects the first wiring (D1) and another first wiring (M2, wires, Para [0018]) that are provided on opposite sides of the contact area, respectively (M1 is on top side of CP5 and D1 is on bottom side of CP5).	Claim 9, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein the circuit (DC) includes a complementary metal oxide semiconductor circuit (DC comprises transistors Tr which are shown as CMOS, Para [0016]) that is configured to control the memory cell array (control gates of memory cells driven by driving circuit DC, Para [0003]).	Claim 10, Ishihara discloses (see annotated Fig. 1A below) a semiconductor storage device, comprising:
a memory cell array (MCA), having a stacked body (WL/insulating film not shown, Para [0018], hereinafter “stack”), that includes a cell area (MCR, memory cell region, Para [0019]) and a contact area (HUR/contact, lead out-region, Para [0019]) provided adjacent the cell area (HUR/contact is adjacent MCR);
a circuit (DC, circuit, Para [0016]) provided below the memory cell array (DC is below MCA);
a source layer (30, semiconductor layer part of source line, Para [0017]) provided between the memory cell array and the circuit (30 is between MCA and DC);
a first contact (CP4, contact plugs, Para [0024]) provided in the contact area (CP4 is in HUR), and coupled to the circuit by extending along a stacking direction through the stacked body (CP4 is coupled to portions of DC by extending vertically in Z-direction through stack);
a second contact (V1/40/CP5, contact plugs/semiconductor pillars, Para [0020], [0024]) provided over the cell area and the contact area (V1/40/CP5 are over MCR/HUR), and coupled to the source layer by extending along the stacking direction and a first lateral direction (CP5 is coupled to 30 by extending in the Z-direction and an X-direction);	a first wiring (D1, wire, Para [0016]) extending (D1 extends in Y-direction as shown in Fig. 1B) in a second lateral direction (Y-direction) intersecting an extending direction (Y-direction intersects Z-direction) of the second contact in the contact area (D1 extends horizontally in x-direction in contact);
	a second wiring (M1, wires, Para [0018])) provided above the second contact (M1 is above V1/40/CP5), extending in the first lateral direction (M1 extends in X-direction) along the second contact in the contact area (M1 extends along CP5 in HUR), and connected to the first wiring (M1 is connected to D1 through GL/WL/CP1/D2).
	Claim 11, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, further comprising:	a plurality of third contacts (GL, gate wiring line, Para [0018]) provided between the second wiring and the second contact (GL is between M1 and CP5).	Claim 15, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, wherein 	the second wiring (M1) connects the first wiring (D1) and another first wiring (M2, wires, Para [0018]) that are provided on opposite sides of the contact area, respectively (M1 is on top side of CP5 and D1 is on bottom side of CP5).	Claim(s) 1, 6, 8, 10, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 2018/0277477) alternate rejection.
	Claim 1, Ishihara discloses (see annotated Fig. 1A below and Fig. 1B) a semiconductor storage device, comprising: 		a memory cell array (MCA) including a stacked body (WL/insulating film not shown, Para [0018]) having a plurality of insulating layers (interlayer insulating film not shown, para [0018], hereinafter “ins”) and a plurality of conductive layers (WL, word lines, Para [0018]) are alternately stacked (WL alternately stacked with ins) in a first direction (vertical Z-direction), the memory cell array (MCA) including a cell area (C1) that includes a plurality of memory cells (C1 has plurality of memory cells MCs, Para [0019]) and a contact area (HUR/contact, lead out-region, Para [0019]) provided adjacent the cell area (HUR/contact is adjacent C1) in a second direction (lateral X-direction) crossing the first direction (X-direction crosses Z-direction); 	a circuit (DC, circuit, Para [0016]) provided below the memory cell array (DC is below MCA); 	a source layer (30, semiconductor layer part of source line, Para [0017]) provided between the memory cell array and the circuit (30 is between MCA and DC); 	a first contact (CP4, contact plugs, Para [0024]) provided in the contact area (CP4 is in HUR), and coupled to the circuit by extending along the first direction (CP4 extends through the stacked body (D0 is coupled to portions of DC by extending along Z-direction); 	a second contact (V1/40/CP5, contact plugs/semiconductor pillars, Para [0020], [0024]) provided over the cell area and the contact area (V1/40/CP5 are over C1/HUR), and coupled to the source layer by extending in the first and second directions (CP5 is coupled to 30 by extending in Z and X-directions); 	a first wiring (D1, wire, Para [0016]) extending (D1 extends in Y-direction as shown in Fig. 1B) in a third direction (Y-direction) crossing the first and second directions (Y crosses X and Z-directions);	a second wiring (M1, wires, Para [0018])) provided above the second contact (M1 is above V1/40/CP5), extending in the second direction (M1 extends in X-direction) along the second contact in the contact area (M1 extends along CP5 in HUR), and connected to the first wiring (M1 is connected to D1 through GL/WL/CP1/D2); and 	a plurality of third contacts (GL, gate wiring line, Para [0018]) provided between the second wiring and the second contact (GL is between M1 and V1/CP5).

    PNG
    media_image2.png
    731
    834
    media_image2.png
    Greyscale
	Claim 6,  Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein the first wiring (D1) and another first wiring (D2, wire, Para [0016]) are each provided along a boundary (D1 and D2 are provided along boundary between C1 and C2) between the cell area (C1) and an adjacent cell area (C2), which is on one of opposite sides of the contact area (C1 and C2 are on opposite sides of contact and HUR), and the two first wirings are commonly connected (D1 and D2 are commonly connected to M1) to the second wiring (M1) provided in the contact area (contact/HUR).
	Claim 8,  Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 1, wherein the second wiring (M2) is provided in the cell area on a first side of the contact area (M2 is provides in C1 on the right side of contact) and another cell area (C2) on a second side of the contact area (C2 is provides on the left side of HUR).
Claim 10, Ishihara discloses (see annotated Fig. 1A below) a semiconductor storage device, comprising:
a memory cell array (MCA), having a stacked body (WL/insulating film not shown, Para [0018], hereinafter “stack”), that includes a cell area (C1) and a contact area (HUR/contact, lead out-region, Para [0019]) provided adjacent the cell area (HUR/contact is adjacent C!);
a circuit (DC, circuit, Para [0016]) provided below the memory cell array (DC is below MCA);
a source layer (30, semiconductor layer part of source line, Para [0017]) provided between the memory cell array and the circuit (30 is between MCA and DC);
a first contact (CP4, contact plugs, Para [0024]) provided in the contact area (CP4 is in HUR), and coupled to the circuit by extending along a stacking direction through the stacked body (CP4 is coupled to portions of DC by extending vertically in Z-direction through stack);
a second contact (V1/40/CP5, contact plugs/semiconductor pillars, Para [0020], [0024]) provided over the cell area and the contact area (V1/40/CP5 are over C1/HUR), and coupled to the source layer by extending along the stacking direction and a first lateral direction (CP5 is coupled to 30 by extending in the Z-direction and an X-direction);	a first wiring (D1, wire, Para [0016]) extending (D1 extends in Y-direction as shown in Fig. 1B) in a second lateral direction (Y-direction) intersecting an extending direction (Y-direction intersects Z-direction) of the second contact in the contact area (D1 extends horizontally in x-direction in contact);
	a second wiring (M1, wires, Para [0018])) provided above the second contact (M1 is above V1/40/CP5), extending in the first lateral direction (M1 extends in X-direction) along the second contact in the contact area (M1 extends along CP5 in HUR), and connected to the first wiring (M1 is connected to D1 through GL/WL/CP1/D2).

    PNG
    media_image3.png
    731
    834
    media_image3.png
    Greyscale

	Claim 14, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, wherein the first wiring (D1) and another first wiring (D2, wire, Para [0016]) are each provided along a boundary (D1 and D2 are provided along boundary between C1 and C2) between the cell area (C1) and an adjacent cell area (C2), which is on one of opposite sides of the contact area (C1 and C2 are on opposite sides of contact and HUR), and the two first wirings are commonly connected (D1 and D2 are commonly connected to M1) to the second wiring (M1) provided in the contact area (contact/HUR).	Claim 16, Ishihara discloses (see annotated Fig. 1A above) the semiconductor storage device according to claim 10, wherein the second wiring (M1) is provided in the cell area on a first side of the contact area (M1 is provided in C1 on the right side of contact) and another cell area (C2) on a second side of the contact area (M1 is provided in C2 on the left side of HUR).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2018/0277477).	Claim 3, Ishihara discloses (Figs. 1A-1B) the semiconductor storage device according to claim 1.	Ishihara does not explicitly disclose the first and second wirings are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and second wirings (M1, wires, Para [0018]) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.	Claim 4, Ishihara discloses (Figs. 1A-1B) the semiconductor storage device according to claim 1, a plurality of bit lines (BL, bit lines, Para [0018]) provided in the cell area (BL are in right half of memory).	Ishihara does not explicitly disclose wherein the first wiring, the second wiring, and the plurality of bit lines are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and second wirings (M1, wires, Para [0018]) and plurality of bit lines (BL, bit lines, Para [0018}) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.
	Claim 12, Ishihara discloses (Fig. 1A) the semiconductor storage device according to claim 10.	Ishihara does not explicitly disclose the first and second wirings are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and second wirings (M1, wires, Para [0018]) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.	Claim 13, Ishihara discloses (Fig. 1A) the semiconductor storage device according to claim 10, a plurality of bit lines (BL, bit lines, Para [0018]) provided in the cell area (BL are in right half of memory).	Ishihara does not explicitly disclose wherein the first wiring, the second wiring, and the plurality of bit lines are provided in a same layer.	However, another embodiment of Ishihara discloses (Fig. 2) first (D1, wire, Para [0016])  and second wirings (M1, wires, Para [0018]) and plurality of bit lines (BL, bit lines, Para [0018}) are provided in (D1 and M1 provided in insulating) a same layer (under broadest reasonable interpretation (BRI) interlayer insulating layers of IL2/23/25/15/IL1, may be considered a same layer, hereinafter “insulating”, Para [0031] –[0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the wirings were provided in an insulating layer as it provides isolation between conductive layers.
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17 (from which claims 18-19 depend), the contact area between the first cell area and the second cell area in the second direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
                                                                                                                                                                             /DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819